          Case 1:20-cv-00785-RP Document 16 Filed 08/18/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

BILL GOODWIN                                     §
                                                 §
V.                                               §            A-20-CV-785-RP
                                                 §
KARA KING, et al.                                §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       Before the Court are Goodwin’s Motion to Remand (Dkt. No. 3); Defendants’ Response (Dkt.

No. 6); and Goodwin’s Reply (Dkt. No. 9). The District Judge referred the motion to the undersigned

for report and recommendation pursuant to 28 U.S.C. §636(b)(1)(B), FED. R. CIV. P. 72, and Rule

1(d) of Appendix C of the Local Court Rules.

                                I. GENERAL BACKGROUND

       Plaintiff Bill Goodwin was re-elected to the City Council for the City of Bee Cave, Texas,

and sworn in for a two-year term commencing May 12, 2020. Dkt. No. 1-1. On June 17, 2020, Kara

King, the Mayor of Bee Cave, and the Bee Cave City Council removed Goodwin from office,

alleging he had forfeited his position under the City Charter. Goodwin brought suit in the 353rd

District Court for Travis County challenging the vote to remove him from the City Council.

Defendants were served with the suit on June 30, 2020, and filed a plea to the jurisdiction on July

14, 2020. On July 17, 2020, Goodwin supplemented his petition, adding a claim under the Texas

Constitution, Art. I, § 8 (asserting violations of his right to free speech), and expanding his claim

under the Texas Constitution Art. I, § 19 (alleging a due process violation). A few days after that,

Goodwin responded to the plea to the jurisdiction and submitted a motion for summary judgment.
          Case 1:20-cv-00785-RP Document 16 Filed 08/18/20 Page 2 of 6




A hearing was set for August 11, 2020, on the plea to the jurisdiction, Goodwin’s motion for

summary judgment and his application for temporary injunction. On July 24, 2020, however,

Defendants removed the case to this court, asserting that there is federal question jurisdiction.

       In the motion before the Court, Goodwin moves to remand the case, arguing that all his

claims are explicitly brought pursuant to the Texas constitution, and he consciously did not plead

a federal cause of action. Defendants respond that although Goodwin pleads his claims pursuant to

the Texas constitution, his pleadings actually present federal claims under the “artful pleading

doctrine” because Goodwin relies on federal caselaw in support of his arguments. This assertion is

flatly incorrect, and betrays a fundamental lack of understanding of federal court jurisdiction.

Goodwin’s Motion to Remand should be granted.

                                     II. LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized by

Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) ). “Only state court actions that originally could have

been filed in federal court may be removed to federal court by the defendant.” Caterpillar Inc. v.

Williams, 482 U.S. 386, 392 (1987) (citing 28 U.S.C. § 1441(a)).The Court “must presume that a suit

lies outside [its] limited jurisdiction. ” Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir.

2001). In a removal action, it is the removing party that “bear[s] the burden of establishing

jurisdiction.” Boone v. Citigroup, Inc., 416 F.3d 382, 388 (5th Cir. 2005). Additionally, “[a]ny

ambiguities are construed against removal because the removal statute should be strictly construed

in favor of remand.” Manguno v. Prudential Prop. and Cas. Ins., 276 F.3d 720, 723 (5th Cir. 2002).




                                                  2
            Case 1:20-cv-00785-RP Document 16 Filed 08/18/20 Page 3 of 6




                                           III. ANALYSIS

        As noted, Goodwin’s state court pleadings clearly state he raises his claims solely under the

Texas constitution. Specifically, Goodwin makes the following claims:

        •       The effect of the Council’s construction is to cause § 3.03(C)(2) to violate Tex.
                Const. art. I, § 16’s prohibition against an ex post facto law and a violation of
                Goodwin’s due process rights under Tex. Const. art. I, § 19.

        •       Thus, the Council’s unforeseeable, unexpected, and indefensible judicial construction
                of § 3.03(C)(2) on June 17, 2020 is barred by Tex. Const. art. I, §§ 16 and 19 from
                being applied retroactively to any of Goodwin’s action [sic] prior to June 17, 2020.

        •       To the extent the City or Council Members claim that any grounds existed for
                Goodwin’s removal other than the March 21st email, Goodwin pleads that the
                removal procedures violated his right to due process under Tex. Const. art. I, § 19.

        •       [T]he Council’s action to remove him from office because of an email he sent, as
                acting Mayor of Bee Cave, to the City Manager implicates Goodwin’s right of free
                speech and due process under Tex. Const. art. 1, §§ 8 and 19.

Dkt. No. 1-1 at ¶¶ 15, 15b, 20a and Dkt. No. 6-1 at 1. Nowhere does Goodwin cite 42 U.S.C.

§ 1983, the sole vehicle through which a party may pursue a claim in federal court under the U.S.

Constitution. What Goodwin does do, however, is rely on federal case law to support his Texas

constitutional claims, as Texas courts often look to federal law interpreting the federal Constitution

in considering the Texas constitution’s analogous provisions. Based solely on these citations,

Defendants argue that, although styled as a suit brought pursuant to the Texas constitution,

Goodwin’s suit actually raises claims under the U.S. Constitution. That argument is baseless.

        First, with regard to Defendants’ claim that Goodwin’s reliance on federal cases law in

support of his state law claims renders those claims federal, this is an inaccurate statement of the law.

Twenty-five years ago the Fifth Circuit considered a case brought by a school district employee in

Texas court alleging a violation of his free-speech rights under the Texas constitution. Rejecting the


                                                   3
           Case 1:20-cv-00785-RP Document 16 Filed 08/18/20 Page 4 of 6




argument the Defendants make here, the circuit court explained that Texas courts’ “reliance on the

rules and reasoning of federal constitutional case law and scholarship in no way diminishes the

independence of the state right.” Carpenter v. Wichita Falls Independent School Dist., 44 F.3d 362,

368 (5th Cir. 1995), abrogated on other grounds by Rivet v. Regions Bank of La., 522 U.S. 470

(1998). And as recently as just a few months ago, a district court in Mississippi also rejected the

Defendants’ argument, stating that “[a]lthough [Mississippi courts] often cite federal constitutional

decisions when interpreting Mississippi’s free speech clause, this does not necessarily raise a federal

issue.” Beavers v. City of Jackson, 439 F. Supp. 3d 824, 829 (S.D. Miss. 2020). Goodwin’s state

constitutional claims reference only the Texas constitution. Simply because he cited to federal

constitutional cases to support his arguments does not make the claims federal.

       Second, the Defendants rely on the “artful pleading doctrine” to argue that Goodwin’s Texas

constitutional claims necessarily raise a federal question, and he should not be permitted to “artfully

plead” his way around that issue. The artful pleading doctrine is a subset of the well-pleaded

complaint rule, which provides that “federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 392.

The well-pleaded complaint rule provides that a court should determine jurisdiction solely on the

basis of the plaintiff’s complaint; it makes the plaintiff the master of his claim and he may therefore

avoid federal jurisdiction by pleading exclusively under state law. Id. In narrow circumstances,

however, the well-pleaded complaint rule is limited by the artful pleading doctrine, which states that

“a plaintiff may not defeat removal by omitting to plead necessary federal questions.” Franchise Tax

Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 22 (1983) (emphasis added). If a court

concludes that the claim raised by the plaintiff, notwithstanding his “artful pleading,” necessarily


                                                  4
           Case 1:20-cv-00785-RP Document 16 Filed 08/18/20 Page 5 of 6




raises a federal question, then under the doctrine federal question jurisdiction exists. See, e.g.,

Terrebonne Homecare, Inc. v. SMA Health Plan, Inc., 271 F.3d 186, 188 (5th Cir.2001); Waste

Control Specialists, LLC v. Envirocare of Texas, Inc., 199 F.3d 781, 783 (5th Cir.2000).

       In support of their artful pleading argument, Defendants rely on Dardeau v. W.

Orange-Grove Consol. Indep. Sch. Dist., 43 F. Supp. 2d 722, 728 (E.D. Tex. 1999), which in turn

cites to 14B C. WRIGHT, A. MILLER & E. COOPER, FEDERAL PRACTICE AND PROCEDURE § 3722

(1998). The case, however, does support the Defendants’ argument. Instead, in Dardeau, the Court

upheld a magistrate judge’s finding that the “artful pleading doctrine” did not convert a state claim

into a federal claim. It found that doctrine only applicable where the defendant shows that a plaintiff

has no legitimate or viable state law claim. See Dardeau, 43 F. Supp. 2d at 731(citing Carpenter,

44 F.3d at 365). Additionally, the Fifth Circuit has stated:

       Carpenter specifically noted that the artful pleading doctrine is a “narrow exception,”
       to the well-pleaded complaint rule, and that “[t]he Supreme Court has required that
       the preemption be complete.” Finally, Carpenter observed that “the Supreme Court
       has clearly sanctioned the [artful pleading] rule only in the area of federal labor
       relations and the Employee Retirement Income Security Act of 1974.

Waste Control Specialists, LLC v. Envirocare of Texas, Inc., 199 F.3d 781, 784 (5th Cir.), opinion

withdrawn and superseded in part on reh’g, 207 F.3d 225 (5th Cir. 2000) (internal citations omitted).

       In this case, Goodwin only brings claims under the Texas constitution. Defendants do not

argue that these claims are not viable, and that the only viable claims he has are federal. The “artful

pleading doctrine” is inapplicable. Goodwin’s well-pleaded complaint states only Texas state law

causes of action, which Goodwin is entitled to pursue in state court. Hoskins v. Bekins Van Lines,

343 F.3d 769, 772-73 (5th Cir. 2003). There is no federal question jurisdiction present and this case

should be remanded. Indeed, there was never a valid basis for its removal.


                                                  5
          Case 1:20-cv-00785-RP Document 16 Filed 08/18/20 Page 6 of 6




                                   IV. RECOMMENDATION

       The undersigned RECOMMENDS that Plaintiff Goodwin’s Motion to Remand (Dkt. No.

3) be GRANTED and this case be REMANDED to the 353rd District Court of Travis County, and

that all other motions be DENIED AS MOOT. The Clerk is directed to REMOVE this case from

the undersigned’s docket and return it to the docket of the Honorable Robert Pitman.

                                         V. WARNINGS

       The parties may file objections to this Report and Recommendation. A party objecting must

specifically identify the findings or recommendations to which he objects. The District Court need

not consider frivolous, conclusive, or general objections. See Battle v. United States Parole Comm’n,

834 F.2d 419, 421 (5th Cir. 1987). A failure to file written objections to the proposed findings and

recommendations within fourteen (14) days after service shall bar that party from de novo review

by the District Court of the proposed findings and recommendations in the Report and, except upon

grounds of plain error, shall bar the party from appellate review of unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas

v. Arn, 474 U.S. 140, 150–53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29

(5th Cir. 1996) (en banc).

       SIGNED this 18th of August, 2020.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 6
